Title: To Alexander Hamilton from Tench Coxe, 23 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, December 23, 1794. “I have the honor of sending to you, herewith, two commissions for officers, designated as ‘Supervisors of the United States for the District of Pennsylvania &ca.’ It appears to me, that a question may arise, with respect to the validity of Official Acts performed by those Supervisors, by reason of the Stile of the designation of their offices, respectively, in their commissions: I therefore beg leave to suggest the propriety of stiling them Supervisors of the Revenue, for the District of Pennsylvania and Ohio, respectively.”
